Case: 19-10026      Document: 00515115287         Page: 1    Date Filed: 09/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 19-10026                           FILED
                                  Summary Calendar                 September 12, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICKIE JAMES KING,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:02-CR-64-1


Before STEWART, Chief Judge, and HIGGINSON and COSTA, Circuit
Judges.
PER CURIAM: *
       In 2003, Rickie James King pleaded guilty to possession with intent to
distribute more than 500 grams of methamphetamine. After serving a 210-
month term of imprisonment, King began serving his five-year supervised
release term on March 13, 2018. The Government filed a motion to revoke
King’s supervised release because he used and possessed methamphetamine


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10026       Document: 00515115287     Page: 2   Date Filed: 09/12/2019


                                   No. 19-10026

in June and August 2018. King pleaded true to the allegations and requested
that the court allow him to continue to serve his supervised release so that he
could participate in a drug treatment program. The district court revoked
King’s supervised release and sentenced him above the advisory policy
statement sentence range to 18 months of imprisonment and 42 months of
supervised release, stating that it believed this sentence “addresses the issues
of adequate deterrence and protection of the public.”
      On appeal, King argues that the district court’s one-sentence explanation
was inadequate to show that it had considered the parties’ arguments and had
a reasoned basis for its decision. He further contends that the district court’s
error was reversible plain error. While King argues that he should not be
required   to   object    to   preserve   error   when   challenging    procedural
reasonableness, he correctly acknowledges that this argument is foreclosed.
See United States v. Whitelaw, 580 F.3d 256, 260 (5th Cir. 2009). Accordingly,
this issue is reviewed for plain error. See id. To establish plain error, King
must show that the district court committed a clear or obvious error that
affected his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). Even if he succeeds, we will correct the error only if it seriously affects
the fairness, integrity, or public reputation of judicial proceedings. See id.
      The district court considered the policy statements, King’s arguments,
and the letters of King and his friends and family, and it determined that a
sentence of 18 months of imprisonment and 42 months of supervised release
was appropriate. Although the district court did not specifically address King’s
arguments, the court’s reasons for imposing the sentence were adequate in
view of the record as a whole and did not constitute clear or obvious error. See
United States v. Fraga, 704 F.3d 432, 437-39 (5th Cir. 2013); United States v.
Rodriguez, 523 F.3d 519, 525-26 (5th Cir. 2008). Further, King has not shown



                                          2
    Case: 19-10026     Document: 00515115287     Page: 3   Date Filed: 09/12/2019


                                  No. 19-10026

that any error affected his substantial rights as he has not shown that a more
detailed explanation would have resulted in a lower sentence or continued
supervised release.    See Whitelaw, 580 F.3d at 264-65; United States v.
Mondragon-Santiago, 564 F.3d 357, 364-65 (5th Cir. 2009). Therefore, King
has not shown that the district court’s explanation for the sentence was so
insufficient that it rose to the level of reversible plain error. See Puckett, 556
U.S. at 135.
      AFFIRMED.




                                        3